DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
To summarize the current election, the applicant elected group II, without traverse.
Claims 1, 3, 5, 8, 10-11, 13, 16, 19, and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Objections
Claim 30 is objected to because of the following informalities:  the claim is redundant in regard to the scope of anti-inflammatory compounds it recites. The same scope of compounds embraced by the recitation “anti-inflammatory agent” is embraced by the combination NSAID and SAID (presuming this is an abbreviation of ‘steroidal anti-inflammatory drug’). In addition, the full name for a component should be fully spelled out in the claims prior to the use of an acronym in the claims. TNF, NSAID, and SAID appear in the claims and are not accompanied by their full names. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33, 37, 44-45, 47, and 50-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites SAID. This is a non-standard acronym that is not defined in the specification. While its proximity to the more well-known “NSAID” suggests a potential meaning, the disclosure does not define it.
Claim 30 recites “comfort agent”. The identity of this class of compounds is unknown. It is not clear what functionality is required from these compounds or in what context “comfort” should be induced.
Claim 50 recites the composition to be a hydrogel that permits a particular amount of light transmittance over particular wavelength range. Light transmittance for polymers in the claim scope, such as triblock copolymer of poly(DL-lactide-co-glycolide)-block-poly(ethylene glycol)-block- poly(DL-lactide-co-glycolide) (PLGA-PEG-PLGA), have a transparency that changes as function of temperature (see Gao et al. Drug Development and Industrial Pharmacy 2010 36(1):1131-1138, figure 3). Therefore, 
Claim 53 depends from itself; therefore its scope is not clear. 
Claims not explicitly expounded upon are also indefinite because they depend from  an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-33, 37, 50-51, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiao et al. (previously cited) as evidenced by Ensign et al. (previously cited) and the Polyethylene glycol MSDS (previously cited).
Qiao et al. disclose compositions composed of a therapeutic bee venom (pharmaceutical agent), 20 wt% of poly(DL-lactide-co-glycolide)-block-poly(ethylene glycol)-block-poly(DL-lactide-co-glycolide), and phosphate buffer (pharmaceutically acceptable carrier) (see page 199 second column, page 202 first column third paragraph, second column third paragraph, and figure 4; instant claims 30 and 33). A mixture of 0.4ml of a 20% PLGA-PEG-PLGA solution in phosphate buffer where PEG is present in the polymer at 30 wt% and 6 mg bee venom peptide is made (see page 202 .

Claims 30-31, 33, 37, 50-51, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (previously cited) as evidenced by Ensign et al. and the Polyethylene glycol MSDS.
Li et al. disclose compositions of isoliquiritin in a transparent liquid composed of an amphiphilic copolymer where the composition gels at 30 to 37⁰C (see paragraphs 6 and 10; instant claims 50-51). Isoliquiritin is recited to be an apoptosis inducing agent for tumor cells (see paragraph 6; instant claim 30). An example has preparations composed of various concentrations of isoliquiritin (pharmaceutical agent), 25 wt% of a triblock copolymer of poly(lactide-co-glycolide)-block-poly(ethylene glycol)-block- poly(lactide-co-glycolide), and physiological saline (pharmaceutically acceptable carrier) (see example 5; instant claims 30 and 33). The discussion of poly(lactide-co-glycolide) describes the lactide as racemic (e.g. DL-lactide) (see paragraph 31). The gelation temperatures of the compositions range from about 31.5 to 37⁰C depending on the isoliquiritin concentration employed, the A block is PLGA, the B block is PEG, the weight ratio of PLGA to PEG is 85/15 (5.7/1), and the average molecular weight of the PEG is 1500 Da (see example 5; instant claims 30-31 and 37). One of them is a mixture of 400 mg isoliquiritin, 2.5 g PLGA-PEG-PLGA with 15wt% PEG, and 7.5 ml physiological saline (see example 5).  Given a density of PLGA of 1.2 g/ml, a density of .

Claims 30-33, 37, 50-51, and 54-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. as evidenced by Ensign et al. and the Polyethylene glycol MSDS.
Gao et al. disclose and ophthalmic composition of 0.1% (w/v) dexamethasone acetate (anti-inflammatory agent) in a transparent liquid made of 20% (w/w)% PLGA-PEG-PLGA, where the composition gels at 31⁰C (see abstract, page 1133 first column first paragraph, and figures 2-3; instant claims 30-31, 50-51, and 54-55). The A block is PLGA, the B block is PEG, the molar ratio of lactide to glycolide is 5:1, the weight ratio of PLGA to PEG is 7:3 (2.3:1), the polydispersity is 1.25, and the average molecular .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-31, 33, 37, 44-45, 47, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as evidenced by Ensign et al. and the Polyethylene glycol MSDS.
 Li et al. disclose compositions of isoliquiritin in a transparent liquid composed of an amphiphilic copolymer where the composition gels at 30 to 37⁰C (see paragraphs 6 and 10). A regulator/modifier may also be included to adjust the release kinetics as desired (see paragraphs 13-17 and 36). Chitosan is an envisioned regulator/modifier and may be included at 0.1 to 15 wt% of the gel (see paragraph 36; instant claims 44 and 47). An example has preparations composed of various concentrations of isoliquiritin (pharmaceutical agent), 25 wt% of a triblock copolymer of poly(lactide-co-glycolide)-block-poly(ethylene glycol)-block- poly(lactide-co-glycolide), and physiological saline (pharmaceutically acceptable carrier) (see example 5; instant claims 30 and 33). The discussion of poly(lactide-co-glycolide) describes the lactide as racemic (e.g. DL-lactide) (see paragraph 31).  The gelation temperatures of the compositions range from about 31.5 to 37⁰C depending on the isoliquiritin concentration employed, the A block is l PLGA-PEG-PLGA (as calculated by the examiner from the polymer composition and densities of PLGA and PEG; instant claim 45). This range overlaps with the about 0.1 mg/l to about 150 mg/l instantly recited, thereby rendering the claimed range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). It also would have been obvious to select DL-lactide for the lactide in the poly(lactide-co-glycolide) blocks because it is the variety discussed by Li et al. A recitation of the intended use of the .

Claims 30-33, 37, 44-45, 47, 50-52, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (European Journal of Pharmaceutics and Biopharmaceutics 2014 88:998-1004) in view of Gao et al. as evidenced by Prakash et al. (US PGPub No. 2016/0030496), Suzuki et al. (US Patent No. 4,294,829), Ensign et al. and the Polyethylene glycol MSDS.
Xu et al. teach thermosensitive and mucoadhesive hydrogels for nasal delivery of phenylephrine, a vasoconstrictor (see abstract and Suzuki et al. column 4 lines 51-52; instant claim 1). They go on to exemplify poloxamer at 17.8% (w/w) as the thermosensitive polymer with -polylysine (also known as poly(L-lysine) at 0.5% (w/w) in combination with phenylephrine at 1% (w/w) as having sufficient mucoadhesivity due to the -polylysine (see page 1003 second column first full paragraph; Prakash et al. paragraph 45; instant claim 52). The gelation temperature of this poloxamer composition with or without the phenylephrine and -polylysine was approximately 31⁰C (see page 1000 first column last partial paragraph-second column fist full paragraph and 
Gao et al. teach a thermosensitive hydrogel for topical delivery (see abstract). They go on to detail that poloxamer is a well now variety of thermosensitive gel but as the drawback of toxicity and non-biodegradability (see page 1132 first column first partial paragraph). They go on to teach PLGA-PEG-PLGA as an alternative (see page 1132 first column first full paragraph). When present at 15 wt%, the PLGA-PEG-PLGA can be transparent and gels at 32⁰C (see abstract, page 1133 first column first paragraph, and figures 2-3; instant claims 30-31, 50-51, and 54-55). The A block is PLGA, the B block is PEG, the molar ratio of lactide to glycolide is 5:1, the weight ratio of PLGA to PEG is 7:3 (2.3:1), the polydispersity is 1.25, and the average molecular weight of the PEG is 1250 Da (see page 1132 second column first full paragraph; instant claims 30 and 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a compositions as detailed by Xu et al. where the PLGA-PEG-PLGA is employed in place of the poloxamer. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The gelation temperatures are similar for the polymers being exchanged and there would be an expectation of improved biocompatibility and biodegradability. Given a density of PLGA of 1.2 g/ml, a density of PEG of 1.1-1.2 g/ml, and presuming the phenylephrine has a density equal to 1, the PLGA-PEG-PLGA is present at about 18 % w/v (see Ensign et al. paragraph 222 and the Polyethylene glycol MSDS; as calculated by the examiner; instant claim 33).  Even if .

Claims 30-31, 33, 37, 44-45, 47, 50-52, and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Janout et al. (Bioconjugate Chemistry 2014 25:197−201) in view of Xie et al. (International Journal of Pharmaceutics 2015 490:375–383) as evidenced by Ensign et al. and the Polyethylene glycol MSDS.
Janout et al. teach a conjugate of siRNA envisioned for ocular delivery via intravitreal injection (see page 198 first column; instant claims 30 and 54-56). The inclusion of the conjugate in a polymeric delivery vehicle is not detailed.
Xie et al. teach a composition for the sustained release of a drug active that is administered via intravitreal injection (see abstract). The vehicle employed in the composition is transparent at 4⁰C and starts its transition to a solid at 26⁰C (see page 378 first column last partial paragraph). The vehicle is a hydrogel composed 20% 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the PLGA-PEG-PLGA hydrogel vehicle of Xie et la to eh siRNA conjugate of Janout et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Specifically, the extension to the release duration of the siRNA would have been desirable for the artisan of ordinary skill. Given a density of PLGA of 1.2 g/ml, a density of PEG of 1.1-1.2 g/ml, and presuming the siRNA has a density equal to 1, the PLGA-PEG-PLGA is present at about 20 % w/v (see Ensign et al. paragraph 222 and the Polyethylene glycol MSDS; as calculated by the examiner; instant claim 33).  Even if this approximation for siRNA is not fully representative, the composition would still fall within the approximate range recited in instant claim 33. Therefore, they meet the limitations of being “ophthalmic”. Therefore, claims 30-31, 33, 37, 44-45, 47, 50-52, and 54-56 are obvious over Janout et al. in view of Xie et al. as evidenced by Ensign et al. and the Polyethylene glycol MSDS.



Response to Arguments
December 9, 2021 have been fully considered but they are not persuasive. In light of the amendment to the claims, the objection and rejection under 35 USC 112 are hereby withdrawn. The rejections under 35 UCA 102 and 35 USC 103 are modified in light of the amendment and reapplied.
The applicant is incorrect in their statements that Qiao et al. and Li et al. do not teach the pharmaceutical agents in the listing of options now recited in instant claim 30. The modified rejections indicate where such teachings occur in the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615